United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 18, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20590
                         Summary Calendar



LARRY LEONARD HERRON,

                               Plaintiff-Appellant,

versus

PATROLMAN # 1; PATROLMAN # 2; DEPUTY,

                               Defendants-Appellees.


                     -----------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-3415
                     -----------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on

its own motion if necessary.   Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   Rule 4(a)(1), FED. R. APP. P., requires that

the notice of appeal in a civil action be filed within 30 days

of entry of the judgment.   In this civil rights action, the final

judgment was entered on April 24, 2003.     The final day for filing

a timely notice of appeal was May 27, 2003.     See FED. R. APP. P.

26(a)(3) (last day of period is excluded if it is Saturday,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-20590
                                 - 2 -

Sunday, or legal holiday).     Herron dated his pro se notice of

appeal May 5, 2003 (within the appeal period), but the notice is

stamped as filed on June 2, 2003 (outside the appeal period).

A prisoner’s pro se notice of appeal is deemed timely filed if

deposited in the institution’s internal mail system on or before

the last day for filing.     See FED. R. APP. P. 4(c)(1).   As it

cannot be determined from the record in this case whether Herron

deposited his notice of appeal in the prison mail system on or

before May 27, 2003, the case must be remanded to the district

court to make such a determination.     See Thompson v. Montgomery,

853 F.2d 287, 288 (5th Cir. 1988).

     Upon making this determination, the district court shall

return the case to this court for further proceedings, or

dismissal, as may be appropriate.

     Herron’s motion for appointment of counsel is DENIED at this

time.

     REMANDED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.